Where in an action in bail trover in the civil court of DeKalb County a verdict was directed for the defendant on July 13, 1944, on which date plaintiff made an oral motion for a new trial; and on August 23, 1944, presented his petition for certiorari to the superior *Page 823 
court, assigning error upon the directed verdict and the admission of certain evidence, but assigned no error upon the overruling of his motion for a new trial on August 25, 1944, said petition was not presented within the time required by law so as to bring in question the correctness of the direction of the verdict and the admission of the evidence complained of, since the petition was presented more than thirty days from the direction of the verdict, and the court did not err in dismissing the petition for certiorari. Code, § 19-209; Autrey v. Carson Naval Stores Co., 29 Ga. App. 422
(115 S.E. 924), and cit.; Sullivan v. Levy, 26 Ga. App. 319
(106 S.E. 19), and cit.
Judgment affirmed. Sutton, P. J. and Parker, J.,concur.
                       DECIDED SEPTEMBER 19, 1945.